DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 9, particles “arrayed on a surface in rows or columns or both” is interpreted by the examiner to mean that individual particles are arranged in straight lines such as in instant Figure 1.  Applicant has argued that the previously cited Cueman ‘491 reference fails to disclose particles arrayed on a surface in rows or columns because the particles are applied randomly.  The examiner previously alleged that the randomly applied particles were arranged in rows (on filter pleats).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (2011/0259828 A1) in view of Lee et al. (2018/0001250 A1).
Bouvier et al. ‘828 disclose a supported zeolite such as A or X-type for adsorbing moisture from a housing, package or product.  The zeolite can be in particle form with a particle size of less than 20 microns and greater than 0.1 micron, and can be used in the food and food processing fields or as a replacement for desiccant bags (see paragraphs 26, 27, 48, 51-53).  Type A and X zeolites inherently have an aluminum concentration between 5-45%.  Regarding claim 8, Figure 2 shows zeolite particles that are arrayed on a polymer surface and not touching.  It is generally accepted that figures do not depict actual scale, however one skilled in the art will understand that at least a portion of the zeolite particles do not touch each other.  Regeneration of the zeolite is possible using desorption, drying or other techniques known to a person skilled in the art (paragraph 48).  The instant claims differ from the disclosure of Bouvier et al. ‘828 in that desorption takes place using microwave radiation for about 10 seconds to about 40 minutes.  
Lee et al. ‘250 disclose an air cleaning system comprising a moisture adsorption filter (5) including zeolite such as zeolite A or zeolite X, and magnetrons (7) for applying microwaves to the zeolite for desorbing the moisture (see figures, abstract, paragraphs 29, 31, 35, 48, 49).  Zeolite A and zeolite X inherently have an aluminum molar % between 5-45%.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Bouvier et al. ‘828 by using the microwave regeneration step of Lee et al. ‘250 in order to provide a desorption heat source that saves energy compared to typically used heaters (Lee et al. paragraph 35).  Regarding the heating time, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide an acceptable level of regeneration without wasting energy or damaging a sorbent.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. ‘828 in view of Lee et al. ‘250 as applied to claim 1 above, and further in view of Kruithof et al. (2004/00402173 A1).
Bouvier et al. ‘828 in view of Lee et al. ‘250 disclose all of the limitations of the claims except that the zeolite is used to contact plant material or air having water removed that was contacted with the plant material.  
Kruithof et al. ‘173 teach a method for drying finely divided substances such as wheat flour, comprising mixing the substance with a type A zeolite (inherently having an aluminum concentration between 5-45%) to adsorb moisture.  The zeolite can have a particle size between 1-10 mm and drying can be conducted at ambient temperature (paragraphs 8, 13, 15, claims 1, 5).  Given the disclosure in Bouvier et al. ‘828 that the zeolite moisture sorbent can be used in the food and food processing fields or as a replacement for desiccant bags, it would have been obvious based on the Kruithof et al. ‘173 disclosure that a zeolite moisture sorbent would be useful in drying a plant material.
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees with each of applicants’ arguments relating to the deficiencies of the Lee et al., Bouvier et al., and Kruithof et al. references, except regarding the regeneration time of instant claim 11.  Applicant is correct that none of the listed references disclose every limitation of the amended claims, however it is submitted that the amendments are directed to subject matter that is obvious over a combination of the prior art as described above in paragraphs 5-9.
Regarding claims 9 and 12, the examiner agrees that these limitations are not anticipated by or obvious over the prior art and had indicated these claims as allowable.  Regarding claim 11, applicant argues the regeneration time of 10 seconds to about 40 minutes is critical and not obvious over the prior art.  The examiner disagrees because the unexpected or critical range (10-30 seconds in lines 11-13 of page 11 of the instant specification) is not commensurate with the claimed range of up to about 40 minutes.  Additionally, the regeneration time will be dependent on a number of factors such as whether the particles are in a packed bed or supported on a surface at space intervals, or the level or moisture saturation attained or desorption that is desired.  Thus, claim 11 is still considered to recite a parameter that would have been routinely optimized based on these factors.  
Applicant is requested to cancel the withdrawn claims in the next response if the application is intended to be in allowable condition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose microwave desiccant regeneration arrangements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl